Citation Nr: 1422371	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiac disability, to include a heart murmur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Board remanded this matter to provide the Veteran with a hearing before a Decision Review Officer (DRO).  The hearing occurred in July 2009.  A transcript of the hearing is in the record.  In December 2013, the Board again remanded this matter.

The Veteran's appeal originally included whether there was new and material evidence to reopen a claim for service connection for residuals of a left knee injury and claims for service connection for bilateral hearing loss, service connection for lumbar disc disease, service connection for cervical spine disc disease, and a claim for an increased rating for his right knee disability.  In a rating decision dated in August 2009, the RO increased the rating for the right knee disability to 60 percent.  The Veteran expressed satisfaction with the rating and withdrew his appeal on that issue in October 2009.  In a writing received by VA in October 2012, the Veteran also withdrew the issues concerning the lumbar spine, cervical spine, and bilateral hearing loss.  See 38 C.F.R. § 20.204. The Board therefore does not have jurisdiction of those claims and the claims are not addressed in this decision.

In April 2013, the RO issued a rating decision granting service connection for the left knee degenerative joint disease and service connection for left knee instability.  This is considered a full grant of the benefit sought on the appeal for the residuals of a left knee injury disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed his claim for service connection for a heart murmur.  The Veteran filed his claim as a lay person and the evidence reveals other possible cardiac disabilities such as residuals from a heart attack.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has therefore stated the issue as set forth on the first page of this decision.

In December 2013, the Board remanded the Veteran's claim for a cardiac disability directing VA to provide a VA examination for a nexus opinion regarding any cardiac disability diagnosed at the examination and its relationship to service.  The examination occurred in February 2014.  In the report, the examiner referred to VAMC records such as an outpatient visits in January and May 2013.  The file before the Board does not have any treatment records by VAMC.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from service to the present should be requested to ensure that the Board has all relevant VAMC records

The examiner, at several points in the report, stated that offering an opinion would require speculation based upon the present information available without further explanation why the opinion would be speculative.  For instance, the examiner did not identify what information he would need to form an opinion that was not speculative.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  The Court held that when the record leaves the issue in doubt, it is the Board's duty to remand for further development.

In this case, it is not clear from the opinion from the February 2014 VA examination whether additional evidence would be necessary in order for an opinion to be non-speculative.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran, electronic or paper, at the VANTHCS VAMC and associated outpatient clinics from October 1973 to the present.   

The RO is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Forward the Veteran's claims folder to the examiner who conducted the February 2014 examination, if available, to prepare an addendum opinion as to the etiology of the Veteran's current cardiac disabilities, and if necessary, conduct a new examination.  

For each point where the February 2014 VA examiner could not reach an opinion, the examiner should explain if the reason that an opinion could not be provided was because the limits of medical knowledge had been exhausted or, instead, because further information to assist in making the determinations (e.g., additional records and/or diagnostic studies), or other procurable and assembled data, is required.

If additional examination of the Veteran is required, or the February 2014 VA examiner is not available, the Veteran's claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  Rationale should be provided for all opinions.  After a thorough review of the records, the examiner should answer the following questions and identify the basis upon which the opinion is based:

Identify all current cardiac disabilities, including a heart murmur, and for each cardiac disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the cardiac disability is etiologically related to the Veteran's military service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  In rendering the requested the opinion, the examiner must reference the heart murmur noted in the separation examination in August 1973. 

If the examiner determines that the Veteran does not currently have a heart murmur, the examiner is asked, if feasible, to reconcile that finding with the past findings of a heart murmur in the separation examination in August 1973 and examinations subsequent to service in December 1973 and November 1980.

The examiner is asked to discuss the clinical significance between the heart murmur and the Veteran's heart attack and heart spasm with a subsequent cardiac stent placement in 2000. 

If, and only if, the examiner determines that there is no relationship between the August 1973 diagnosis of a heart murmur and the Veteran's heart attack and heart spasm with a subsequent cardiac stent placement in 2000, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's heart attack, heart spasm, and stent placement otherwise began in service or is/are causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



